                 Case 5:18-cv-01882-JGB-SHK Document 100 Filed 05/24/19 Page 1 of 19 Page ID #:2843



                                      1   M. D. SCULLY (SBN 135853)
                                          mscully@grsm.com
                                      2   TIMOTHY K BRANSON (SBN 187242)
                                          tbranson@grsm.com
                                      3   SEAN P. FLYNN (SBN: 220184)
                                          sflynn@grsm.com
                                      4   HOLLY L.K. HEFFNER (SBN 245384)
                                          hheffner@grsm.com
                                      5   MICHAEL D. KANACH (SBN 271215)
                                          mkanach@grsm.com
                                      6   GORDON REES SCULLY MANSUKHANI LLP
                                          101 W Broadway, Suite 2000
                                      7   San Diego, CA 92101
                                          Phone: (619) 230-7441
                                      8   Fax: (619) 696-7124
                                      9   MARC J. KESTEN (SBN: 152741)
                                          FRANCIS MASSABKI (pro hac vice)
                                     10   VITAL PHARMACEUTICALS, INC.
                                          1600 North Park Drive
                                     11   Weston, FL 33326
Gordon Rees Scully Mansukhani, LLP




                                          Phone: (954) 641-0570
                                     12   Fax: (954) 389-6254
    101 W Broadway, Suite 2000




                                          Legal@vpxsports.com
       San Diego, CA 92101




                                     13
                                          Attorneys for Defendants
                                     14   VITAL PHARMACEUTICALS, INC., D/B/A VPX SPORTS;
                                          and JOHN H. OWOC, A.K.A. JACK OWOC
                                     15

                                     16                       UNITED STATES DISTRICT COURT
                                     17                      CENTRAL DISTRICT OF CALIFORNIA
                                     18   MONSTER ENERGY COMPANY, a                  CASE NO. 5:18-cv-01882-JGB-SHK
                                          Delaware corporation,
                                     19                                              DECLARATION OF DR.
                                                                  Plaintiff,         LIANGXI LI IN SUPPORT OF
                                     20                                              DEFENDANTS’ OPPOSITION
                                                vs.                                  TO MONSTER ENERGY
                                     21                                              COMPANY’S MOTION FOR
                                                                                     PRELIMINARY INJUNCTION
                                     22   VITAL PHARMACEUTICALS, INC.,
                                          d/b/a VPX Sports, a Florida corporation; and
                                     23   JOHN H. OWOC a.k.a. JACK OWOC, an Hearing date: June 17, 2019
                                          individual,                                  Hearing time: 9:00 a.m.
                                     24                                                Judge: Hon. Jesus G. Bernal
                                                                   Defendants.         Courtroom: 1
                                     25

                                     26

                                     27

                                     28


                                          DECLARATION OF DR. LIANGXI LI IN SUPPORT OF OPPOSITION TO
                                          PRELIMINARY INJUNCTION                              Case No. 18-cv-01882
                 Case 5:18-cv-01882-JGB-SHK Document 100 Filed 05/24/19 Page 2 of 19 Page ID #:2844



                                      1         I, Dr. Liangxi Li, hereby declare:
                                      2         1.     I am Research & Development Manager at Vital Pharmaceuticals,
                                      3   Inc., d/b/a VPX Sports (“VPX”).
                                      4         2.     I have personal knowledge of the facts set forth below. My knowledge
                                      5   is based upon my professional experience, senior position at VPX, and review of
                                      6   records regularly made or collected at or near the time of the events memorialized
                                      7   thereby and maintained in the ordinary course of VPX’s business by individuals
                                      8   with knowledge of the information contained therein. If called and sworn as a
                                      9   witness, I could and would testify competently to the facts stated herein.
                                     10         3.     I am submitting this declaration in support of VPX’s opposition to the
                                     11   motion for a preliminary injunction filed in this action by Monster Energy
Gordon Rees Scully Mansukhani, LLP




                                     12   Company (“Monster”).
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                     13         4.     I began full-time employment at VPX in October 2011, as an
                                     14   associate food scientist, and worked on many products, including chemistry work
                                     15   to develop the Super Creatine® products that VPX sells under the BANG® brand.
                                     16         5.     My educational and professional experience related to chemistry and
                                     17   organic chemistry dates back more than 20 years.
                                     18         6.     I received a Bachelor’s degree in chemistry from Lanzhou University
                                     19   in 1997.
                                     20         7.     I received a Master’s degree in organic chemistry from Lanzhou
                                     21   University in 2002.
                                     22         8.     I received a PhD in organic chemistry from Fudan University in 2009.
                                     23         9.     Starting around May 2009, I began to perform research and testing on
                                     24   behalf of VPX related to its efforts to make beverage containing a stable
                                     25   creatine. I was involved with and working at the direction of Jack Owoc to assist
                                     26   in developing the creatine amino acid dipeptides that were eventually introduced
                                     27   into VPX’s BANG® energy drink products
                                     28         10.    I was a research associate from September 2009 to January 2010 at
                                                                            2
                                          DECLARATION OF DR. LIANGXI LI IN SUPPORT OF OPPOSITION TO MOTION
                                          FOR PRELIMINARY INJUNCTION                          Case No. 18-cv-01882
                 Case 5:18-cv-01882-JGB-SHK Document 100 Filed 05/24/19 Page 3 of 19 Page ID #:2845



                                      1   IUPUI (Indiana University-Purdue University Indianapolis, in Indianapolis, IN) for
                                      2   post-doctorate work, which included research related to the organic synthesis of
                                      3   molecules.
                                      4         11.    After that, I was a research associate from February 2010 to
                                      5   September 2011 at Texas Tech University Health Sciences Center for additional
                                      6   post-doctorate work, which included synthesizing anti-cancer drugs for drug
                                      7   delivery.
                                      8         12.    Since that time, I have been working full-time at VPX with respect to
                                      9   the research and development of the BANG® energy drink and VPX’s other
                                     10   products.
                                     11         Creatine and Super Creatine®
Gordon Rees Scully Mansukhani, LLP




                                     12         13.    It is common knowledge that creatine is typically not stable and has
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                     13   low solubility in water. Initially, after being engaged with VPX’s research team in
                                     14   2009, I spent two or three months performing research and testing related to the
                                     15   development of a possible aqueous stable creatine. It was not easy to create a
                                     16   stable creatine. After trying many approaches, I successfully obtained the aqueous
                                     17   stable creatine – Super Creatine®, which is creatine amino acid dipeptides.
                                     18         14.    I understand that others had previously attempted to create a stable
                                     19   creatine, and I performed a lot of research related thereto. For example, I
                                     20   understand that creatine sulfate was put into beverages, but, was not stable. In
                                     21   addition, creatine alone is a complicated compound because it easily converts to
                                     22   creatinine, and it is common knowledge that creatinine that is ingested from the
                                     23   conversion of creatine-creatinine is toxic and provides no benefits. I understand
                                     24   creatine monohydrate has low solubility and stability in water, so it would not be a
                                     25   good form of creatine for use in beverages that are not consumed immediately after
                                     26   mixing.
                                     27

                                     28
                                                                            3
                                          DECLARATION OF DR. LIANGXI LI IN SUPPORT OF OPPOSITION TO MOTION
                                          FOR PRELIMINARY INJUNCTION                          Case No. 18-cv-01882
                 Case 5:18-cv-01882-JGB-SHK Document 100 Filed 05/24/19 Page 4 of 19 Page ID #:2846



                                      1             15.   I understand Monster’s expert Neil Spingarn states in his declaration1
                                      2   that creatine dipeptides could be toxic or therapeutic. The Creatyl-L-Leucine
                                      3   dipeptide in BANG® energy drinks is safe; indeed, the toxicity studies for this
                                      4   compound on animals were published in “A Toxicological Assessment of Creatyl-
                                      5   l-Leucine,”2 available at https://www.ncbi.nlm.nih.gov/pubmed/29357766, and it
                                      6   has received the designation of GRAS (Generally Regarded As Safe), which makes
                                      7   it compliant with the Food, Drug, and Cosmetic Act for use in food because VPX
                                      8   has established its safety.
                                      9             16.   Creatyl-L-Leucine is a form of creatine as shown in U.S. Patent
                                     10   8,445,466 (the ‘466 Patent). There are many different forms of creatine, including
                                     11   for example Creatine EE HCl, N-Acetyl Creatine, creatine HCl, creatine gluconate,
Gordon Rees Scully Mansukhani, LLP




                                     12   creatine citrate, Di creatine malate, creatine nitrate, creatyl-L-glutamine, creatine
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                     13   monohydrate, creatine sulfate, and creatine taurinate.
                                     14       ///
                                     15       ///
                                     16       ///
                                     17       ///
                                     18       ///
                                     19       ///
                                     20       ///
                                     21       ///
                                     22       ///
                                     23       ///
                                     24       ///
                                     25

                                     26   1
                                           Declaration in Support of Monster’s Motion for a Preliminary Injunction.
                                     27
                                          2
                                           Reddeman RA, Glávits R, Endres JR, Murbach TS, Hirka G, Vértesi A Béres E,
                                          Szakonyiné IP. A Toxicological Assessment of Creatyl-l-Leucine. Int J Toxicol.
                                     28   2018 Mar/Apr;37(2):171-187. doi: 10.1177/1091581817751142.
                                                                            4
                                          DECLARATION OF DR. LIANGXI LI IN SUPPORT OF OPPOSITION TO MOTION
                                          FOR PRELIMINARY INJUNCTION                          Case No. 18-cv-01882
                 Case 5:18-cv-01882-JGB-SHK Document 100 Filed 05/24/19 Page 5 of 19 Page ID #:2847



                                      1         17.   The images below from the ’466 Patent show the chemical
                                      2   formulation of Creatyl-L-Glutamine and Creatyl-L-Leucine:
                                      3

                                      4

                                      5

                                      6

                                      7

                                      8

                                      9

                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                     13

                                     14

                                     15

                                     16         18.   Below are images of creatine (left) and leucine (right) chemical
                                     17   formulations:
                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                            5
                                          DECLARATION OF DR. LIANGXI LI IN SUPPORT OF OPPOSITION TO MOTION
                                          FOR PRELIMINARY INJUNCTION                          Case No. 18-cv-01882
                 Case 5:18-cv-01882-JGB-SHK Document 100 Filed 05/24/19 Page 6 of 19 Page ID #:2848



                                      1

                                      2         19.   There is a list of Creatyl-L-Essential Amino acid peptides in the ‘466
                                      3   Patent on pages 4-6, some of which are copied below, which list shows the
                                      4

                                      5

                                      6

                                      7

                                      8

                                      9

                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                            6
                                          DECLARATION OF DR. LIANGXI LI IN SUPPORT OF OPPOSITION TO MOTION
                                          FOR PRELIMINARY INJUNCTION                          Case No. 18-cv-01882
                 Case 5:18-cv-01882-JGB-SHK Document 100 Filed 05/24/19 Page 7 of 19 Page ID #:2849



                                      1   consistent creatine chemical formulation:
                                      2             20.   Some of these forms of creatine are listed in promotional work by
                                      3   VPX in 2014.3 In that February 2014 article, VPX referred to both Creatyl-L-
                                      4   Glutamine and Creatyl-L-Leucine as “SUPER CREATINE.” Creatine is also
                                      5   marketed in other forms, such as creatine monohydrate, creatine pyruvate, creatine
                                      6   citrate, creatine malate, creatine taurinate, creatine phosphate, creatine orotate,
                                      7   creatine ethyl ester, creatine pyroglutamate, creatine gluconate, and magnesium
                                      8   creatine chelate.4 See, e.g.,
                                      9   https://www.ncbi.nlm.nih.gov/m/pubmed/28019093/?i=1&from=“creatine%20for
                                     10   ms.
                                     11             21.   There are many different forms of creatine for sale in the market, such
Gordon Rees Scully Mansukhani, LLP




                                     12   as, again, creatine monohydrate. I understand that Monster has stated that: “There
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                     13   are several forms of creatine for use in dietary supplements, including: creatine
                                     14   monohydrate and creatine hydrochloride.” In addition, the following image,
                                     15   prepared by VPX in 2014 (see footnote 3), identifies several forms of creatine.
                                     16       ///
                                     17       ///
                                     18       ///
                                     19       ///
                                     20       ///
                                     21       ///
                                     22       ///
                                     23
                                          3
                                            “Peptides Gone Wild,” Muscular Development, written by VPX (February 21,
                                     24   2014), available at
                                     25   http://musculardevelopment.com/news/bodybuilding-news/12726-peptides-gone-
                                          wild-muscular-development.html#.XNyMcEycE2w.
                                     26   4
                                            “Creatine and creatine forms intended for sports nutrition.” Department of Food
                                     27   Safety, German Federal Institute for Risk Assessment (BfR), Berlin, Germany.
                                          Andres S, et al. Mol Nutr Food Res. 2017 Jun;61(6). doi: 0.1002/mnfr.201600772.
                                     28   (March 30, 2017).
                                                                            7
                                          DECLARATION OF DR. LIANGXI LI IN SUPPORT OF OPPOSITION TO MOTION
                                          FOR PRELIMINARY INJUNCTION                          Case No. 18-cv-01882
                 Case 5:18-cv-01882-JGB-SHK Document 100 Filed 05/24/19 Page 8 of 19 Page ID #:2850



                                      1

                                      2

                                      3

                                      4

                                      5

                                      6

                                      7

                                      8

                                      9

                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18         22.    Monster states in its Motion for a Preliminary Injunction that
                                     19   Monster’s expert Neil Spingarn did not detect any creatine after testing multiple
                                     20   formulations of BANG®. ECF 67, 1:15-16.
                                     21         23.    However, Mr. Spingarn admits in the chart in his declaration that one
                                     22   of the BANG® products contains creatyl-L-leucine. ECF 67-3, Exhibit 2 (see
                                     23   table copied below). Mr. Spingarn’s chart shows that he did not even test the other
                                     24   two beverages for creatyl-L-leucine, an ingredient listed on the label as SUPER
                                     25   CREATINE®. Id.
                                     26         24.    Further, Mr. Spingarn admits in his declaration that creatyl-L-leucine
                                     27   is a dipeptide, a chemical bound between two amino acids. So, Dr. Spingarn is
                                     28   admitting that BANG®’s Creatyl-L-Leucine contains two amino acids, which are
                                                                            8
                                          DECLARATION OF DR. LIANGXI LI IN SUPPORT OF OPPOSITION TO MOTION
                                          FOR PRELIMINARY INJUNCTION                          Case No. 18-cv-01882
                 Case 5:18-cv-01882-JGB-SHK Document 100 Filed 05/24/19 Page 9 of 19 Page ID #:2851



                                      1   creatine and L-leucine, meaning that BANG® contains creatine.
                                      2

                                      3

                                      4

                                      5

                                      6

                                      7

                                      8

                                      9         25.    Creatyl-L-Leucine is a creatine dipeptide, which consists of creatine
                                     10   protected by L-leucine to render it more stable and more bioavailable than other
                                     11   forms of creatine.
Gordon Rees Scully Mansukhani, LLP




                                     12         26.    Since at least as early as August 2015, BANG® products have
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                     13   contained creatyl-L-Leucine.5
                                     14         27.    To my understanding, Monster does not dispute that BANG®
                                     15   currently contains Creatyl-L-Leucine and Monster does not object to VPX
                                     16   including Creatyl-L-Leucine on the current BANG® label. For example, in E.
                                     17   Deborah Jay’s Report, she states that “although BANG does not contain creatine, it
                                     18   does contain Creatyl-L-Leucine.” (ECF 67-5, p. 6.) Dr. Jay explains that she
                                     19   replaced the words “SUPER CREATINE (Creatyl-L-Leucine [Creatine bonded
                                     20   with L-Leucine])” with “Creatyl-L-Leucine” on the ingredients list on the BANG®
                                     21   can. In contrast, Dr. Jay says she removed what she assumed was misleading from
                                     22   the product packaging, and “replaced with what I understand to be a correct
                                     23   statement.” Id. Similarly, she stated, “I understand that BANG does not contain
                                     24   creatine (but does contain Creatyl-L-Leucine).” Dr. Jay also kept the following
                                     25   statement on the control can: “Stable Aqueous Amide-Protected Bioactive Creatine
                                     26
                                          5
                                     27    The exception is BANG®’s coffee drink, which has different ingredients.
                                          BANG® coffee does not contain CLL, BCAA, CoQ10, or vitamin C, B6, B12, or
                                     28   E. VPX does not currently offer a caffeine free coffee variation.
                                                                            9
                                          DECLARATION OF DR. LIANGXI LI IN SUPPORT OF OPPOSITION TO MOTION
                                          FOR PRELIMINARY INJUNCTION                          Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 100 Filed 05/24/19 Page 10 of 19 Page ID
                                                                      #:2852


                                        1   Species – U.S. Patent No. 8,445,466” (See Control Photo 3).
                                        2         28.   Attached hereto is a true and correct copy of Exhibit L1 which is the
                                        3   label for the BANG® Lemon Drop variation which VPX began using in or around
                                        4   August 2015.
                                        5         29.   Before that, since around November 2012, BANG® products
                                        6   contained Creatyl-L-Glutamine – another compound covered by the patent for
                                        7   Super Creatine.
                                        8         30.   Attached hereto is a true and correct copy of Exhibit L2 which is an
                                        9   older version of the BANG® Lemon Drop label which was used from
                                       10   approximately 2012 to 2015.
                                       11         31.   As the older version of the Lemon Drop label shows, the BANG®
Gordon Rees Scully Mansukhani, LLP




                                       12   product contained Creatyl-L-Glutamine at that time.
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13         32.   The BANG product label included the text “Stable Aqueous Amide-
                                       14   Protected Bioactive Creatine Species – U.S. Patent No. 8,445,466” next to the
                                       15

                                       16
                                            Nutrition Facts, as shown below:
                                       17
                                                  33.   The ingredients listed Creatyl-L-Glutamine as “mTORC1TM Molecule
                                       18
                                            (Creatyl-L-Glutamine [Patented Amide Protected Creatine/Glutamine Peptide])” as
                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                              10
                                            DECLARATION OF DR. LIANGXI LI IN SUPPORT OF OPPOSITION TO MOTION
                                            FOR PRELIMINARY INJUNCTION                          Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 100 Filed 05/24/19 Page 11 of 19 Page ID
                                                                      #:2853


                                        1   shown below:
                                        2         34.   The top of the older can included the text “PATENTED CREATINE-
                                        3   GLUTAMINE PEPTIDE”:
                                        4

                                        5

                                        6

                                        7

                                        8

                                        9

                                       10

                                       11
Gordon Rees Scully Mansukhani, LLP




                                       12
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26         35.   As discussed above, like Creatyl-L-Leucine, Creatyl-L-Glutamine is a
                                       27   creatine dipeptide which consists of creatine protected by L-Glutamine to render it
                                       28   more stable and more bioavailable than other forms of creatine.
                                                                              11
                                            DECLARATION OF DR. LIANGXI LI IN SUPPORT OF OPPOSITION TO MOTION
                                            FOR PRELIMINARY INJUNCTION                          Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 100 Filed 05/24/19 Page 12 of 19 Page ID
                                                                      #:2854


                                        1         36.   The older label also included the word “Creatine” on the side,
                                        2   specifically the phrase: “Power up with BANG’s potent brain & body-rocking fuel:
                                        3   Creatine, Caffeine, CoQ10 & BCAAs (Branches Chain Amino Acids).”
                                        4

                                        5

                                        6

                                        7

                                        8

                                        9

                                       10

                                       11
Gordon Rees Scully Mansukhani, LLP




                                       12
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13

                                       14

                                       15

                                       16
                                                  37.   With respect to the current BANG packaging, Monster’s expert Dr.

                                       17
                                            Jay took the position that the foregoing language – which was used since around

                                       18
                                            2012 – would need to be changed, stating in her report: “the statement ‘Power up

                                       19
                                            with BANG's potent brain & body-rocking fuel: Creatine, Caffeine, CoQ10 &

                                       20
                                            BCAAs (Branched Chain Amino Acids)’ on the side of the control can was

                                       21
                                            replaced with what I understand to be a correct statement. The corrected statement

                                       22
                                            was worded in the following manner: ‘Power up with BANG's potent brain &

                                       23
                                            body-rocking fuel: Caffeine. Also contains Creatyl-L-Leucine, CoQ10 & BCAAs

                                       24
                                            (Branched Chain Amino Acids).’”

                                       25
                                                  38.   In addition to Creatyl-L-Glutamine and Creatyl-L-Leucine, the

                                       26
                                            BANG® products have other ingredients that also provide benefits consumers are

                                       27
                                            seeking in an energy drink, including caffeine, BCAAs (branched chain amino

                                       28
                                            acids), CoQ10 (Coenzyme Q10), and vitamins (such as vitamin C, vitamin B6,
                                                                              12
                                            DECLARATION OF DR. LIANGXI LI IN SUPPORT OF OPPOSITION TO MOTION
                                            FOR PRELIMINARY INJUNCTION                          Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 100 Filed 05/24/19 Page 13 of 19 Page ID
                                                                      #:2855


                                        1   vitamin B12). Some BANG® products come in caffeine-free variations as well.
                                        2   All these active ingredients work synergistically to contribute to the energy boost
                                        3   for BANG® products.
                                        4         39.     VPX has sponsored numerous studies conducted on its products.
                                        5   Below is a list of all such University studies, which includes not only BANG®, but
                                        6   also other VPX products, such as REDLINE, PROTEIN RUSH, MELTDOWN,
                                        7   BANG MASTER BLASTER, SHOTGUN, SYNTHESIZE, etc.
                                        8         40.     Recently, VPX sponsored a double-blind, placebo-controlled,
                                        9   crossover trial study of BANG®, performed by Nova Southeastern University,
                                       10   entitled “The Effects of BANG® Energy on Psychomotor Vigilance,” by
                                       11   Christopher Horn, Madaline Kenyon, Cassandra Carson, Anya Ellerbrock, Lia
Gordon Rees Scully Mansukhani, LLP




                                       12   Jiannine, Tobin Silver, Corey Peacock, Jaime Tartar, and Jose Antonio. In
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13   conclusion, the BANG® energy drink resulted in a significantly lower (i.e., faster)
                                       14   (p<0.05) psychomotor vigilance mean reaction time versus the placebo as well as
                                       15   fewer lapses. Attached hereto as Exhibit L3 is a true and correct copy of the poster
                                       16   presentation for this latest study of BANG®, which is anticipated to be presented
                                       17   next month in June 2019 at the International Society of Sports Nutrition (ISSN)
                                       18   convention.
                                       19         41.     These studies are performed by some of the premiere experts in the
                                       20   country such as Dr. Willoughby and Dr. Antonio. For example, Dr. Darryn S.
                                       21   Willoughby, PhD (Director, Exercise and Biochemical Nutrition Laboratory) is
                                       22   one of the premier muscle biologists at Baylor University, and Dr. Jose Antonio,
                                       23   PhD, FACSM, FNSCA, FISSN, is a professor at Nova Southeastern and founder of
                                       24   the ISSN and considered one of the premier experts on caffeine, protein, and
                                       25   creatine metabolism.
                                       26         VPX SPONSORED UNIVERSITY STUDIES
                                       27                 (a)   Jitomir J, Nassar E, Culbertson J, et al. VPX Meltdown®
                                       28   significantly increases energy expenditure and fat oxidation without affecting
                                                                              13
                                            DECLARATION OF DR. LIANGXI LI IN SUPPORT OF OPPOSITION TO MOTION
                                            FOR PRELIMINARY INJUNCTION                          Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 100 Filed 05/24/19 Page 14 of 19 Page ID
                                                                      #:2856


                                        1   hemodynamic variables in a randomized, double-blind, cross-over clinical research
                                        2   trial. Journal of the International Society of Sports Nutrition. 2008;5(Suppl 1):P28.
                                        3   doi:10.1186/1550-2783-5-S1-P28.
                                        4                (b)   Spillane M, Schwarz N, Leddy S, Correa T, Minter M,
                                        5   Longoria V, Willoughby D. Effects of 28 days of resistance exercise while
                                        6   consuming commercially-available pre- and post-workout supplements, NO-
                                        7   Shotgun and NO-Synthesize, on body composition, muscle strength and mass,
                                        8   markers of protein synthesis, and clinical safety markers in males. Nutr Metab
                                        9   (London). 8:78, 2011.
                                       10                (c)   Shelmadine B, Cooke M, Buford T, Hudson G, Redd L,
                                       11   Leutholtz B, Willoughby DS: Effects of 28 days of resistance exercise and
Gordon Rees Scully Mansukhani, LLP




                                       12   consuming a commercially available pre-workout supplement, NO-Shotgun(R), on
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13   body composition, muscle strength and mass, markers of satellite cell activation,
                                       14   and clinical safety markers in males. J Int Soc Sports Nutr 2009, 6:16.
                                       15                (d)   Ormsbee MJ, Mandler WK, Thomas DD, et al. The effects of
                                       16   six weeks of supplementation with multi-ingredient performance supplements and
                                       17   resistance training on anabolic hormones, body composition, strength, and power
                                       18   in resistance-trained men. Journal of the International Society of Sports Nutrition.
                                       19   2012;9:49.
                                       20                (e)   Dawes J, Ocker LB, Temple DR, Spaniol F, Murray AM,
                                       21   Bonnette R. Effect of a pre-exercise energy drink (Redline®) on upper-body
                                       22   muscular endurance performance. Journal of the International Society of Sports
                                       23   Nutrition. 2011;8(Suppl 1):P18. doi:10.1186/1550-2783-8-S1-P18.
                                       24                (f)   Jay R Hoffman, Jie Kang, Nicholas A Ratamess, Mattan W
                                       25   Hoffman, Christopher P Tranchina and Avery D Faigenbaum. Examination of a
                                       26   pre-exercise, high energy supplement on exercise performance. Journal of the
                                       27   International Society of Sports Nutrition. 20096:2.
                                       28                (g)   Jay R. Hoffman, Jie Kang, Nicholas A. Ratamess, Stefanie L.
                                                                              14
                                            DECLARATION OF DR. LIANGXI LI IN SUPPORT OF OPPOSITION TO MOTION
                                            FOR PRELIMINARY INJUNCTION                          Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 100 Filed 05/24/19 Page 15 of 19 Page ID
                                                                      #:2857


                                        1   Rashti and Avery D. Faigenbaum. Thermogenic Effect of A High Energy, Pre-
                                        2   Exercise Supplement. Kinesiology 40(2008) 2:200-206.
                                        3                (h)   Brian Klepacki, B Sue Graves and Peter Hellberg. The effect of
                                        4   ingesting a caffeine-enhanced sport drink on resting energy expenditures and blood
                                        5   pressure in females. Journal of the International Society of Sports
                                        6   Nutrition20096(Suppl 1):P6.
                                        7                (i)   Richard Bloomer, Brian Schilling, Robert Canale, Megan
                                        8   Blankenship, Kelley Hammond and Kelsey Fisher-Wellman. Acute effects of VPX
                                        9   Meltdown® on plasma catecholamines, free fatty acids, glycerol, metabolic rate,
                                       10   and hemodynamics in young men and women. Journal of the International Society
                                       11   of Sports Nutrition20096(Suppl 1):P4.
Gordon Rees Scully Mansukhani, LLP




                                       12                (j)   Shannan Lynch. The differential effects of a complex protein
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13   drink versus isocaloric carbohydrate drink on performance indices following high-
                                       14   intensity resistance training: a two arm crossover design. Journal of the
                                       15   International Society of Sports Nutrition 2013 10:31.
                                       16                (k)   Bianca Rubin, Joseph Hashim, Sandra Sharp and Jose Antonio.
                                       17   Thermic effect of soy versus whey protein – a pilot trial. Journal of the
                                       18   International Society of Sports Nutrition 2012 9(Suppl 1):P26.
                                       19                (l)   David Temple, Jay Dawes, Liette Ocker, Frank Spaniol, Donald
                                       20   Melrose and Allison Murray. Effect of a pre-exercise energy drink (Redline®) on
                                       21   muscular endurance of the trunk. Journal of the International Society of Sports
                                       22   Nutrition 2011 8(Suppl 1):P13.
                                       23                (m)   Jay Dawes, Liette B Ocker, David R Temple, Frank Spaniol,
                                       24   Alison M Murray and Randy Bonnette. Effect of a pre-exercise energy drink
                                       25   (Redline®) on upper-body muscular endurance performance. Journal of the
                                       26   International Society of Sports Nutrition 2011 8(Suppl 1):P18.
                                       27                (n)   Victoria Ciccone, Kristina Cabrera and Jose Antonio. The
                                       28   effects of pre versus post workout supplementation of creatine monohydrate on
                                                                              15
                                            DECLARATION OF DR. LIANGXI LI IN SUPPORT OF OPPOSITION TO MOTION
                                            FOR PRELIMINARY INJUNCTION                          Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 100 Filed 05/24/19 Page 16 of 19 Page ID
                                                                      #:2858


                                        1   body composition and strength. The effects of pre versus post workout
                                        2   supplementation of creatine monohydrate on body composition and strength.
                                        3   Journal of the International Society of Sports Nutrition 2013 10(Suppl 1):P1.
                                        4                (o)   Jill Fernandes and Christopher B Scott. Thermic effect of
                                        5   feeding: orange juice vs. a protein drink (240 kcal). Journal of the International
                                        6   Society of Sports Nutrition 2010 7(Suppl 1):P7.
                                        7                (p)   Jay Hoffman, Jie Kang, Nicholas Ratamess, Stefanie Rashti,
                                        8   Christopher Tranchina, Neil Kelly and Avery Faigenbaum. Thermogenic effect of
                                        9   an acute ingestion of a weight loss supplement. Journal of the International Society
                                       10   of Sports Nutrition 2008 5(Suppl 1):P7.
                                       11                (q)   Micheil B Spillane, Neil A Schwarz and Darryn S Willoughby.
Gordon Rees Scully Mansukhani, LLP




                                       12   Effects of 8 weeks of Stealth® supplementation on body composition, muscle
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13   strength and mass, markers of satellite cell activation, and clinical safety markers
                                       14   in males. Journal of the International Society of Sports Nutrition 2015 12(Suppl
                                       15   1):P9.
                                       16                (r)   Brian Klepacki, B Sue Graves and Peter Hellberg. The effect of
                                       17   ingesting a caffeine-enhanced sport drink on resting energy expenditures and blood
                                       18   pressure in females. Journal of the International Society of Sports Nutrition 2009
                                       19   6(Suppl 1):P6.
                                       20                (s)   Jose Antonio and Victoria Ciccone. The effects of pre versus
                                       21   post workout supplementation of creatine monohydrate on body composition and
                                       22   strength. Journal of the International Society of Sports Nutrition 2013 10:36.
                                       23                (t)   Neil A. Schwarz, Sarah K. McKinley-Barnard, and Albert W.
                                       24   Pearsall. A randomized crossover, double-blinded, placebo-controlled study of the
                                       25   effects of acute oral ingestion of Bang® Pre-Workout Master Blaster™ on exercise
                                       26   performance and clinical safety markers. Proceedings of the Fourteenth
                                       27   International Society of Sports Nutrition (ISSN) Conference and Expo Phoenix,
                                       28   AZ, USA. 22-24 June 2017.
                                                                              16
                                            DECLARATION OF DR. LIANGXI LI IN SUPPORT OF OPPOSITION TO MOTION
                                            FOR PRELIMINARY INJUNCTION                          Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 100 Filed 05/24/19 Page 17 of 19 Page ID
                                                                      #:2859


                                        1                (u)   Emily Kammerer, Tyler Krings, Stephanie Wojton, Elizabeth
                                        2   Scheckel, Eric Kuklinski, Kelsey Jacobs, Carly Homan, Jenna Veldhuizen,
                                        3   Stephen Siegle, Amanda Wright, Meghan McCann, Dawn Anderson and Lonnie
                                        4   Lowery. The effects of a caffeine-containing beverage on muscle explosiveness
                                        5   during ballistic bench throws. Journal of the International Society of Sports
                                        6   Nutrition 2012 9(Suppl 1):P15.
                                        7                (v)   Meghan McCann, Amanda Wright, Stephen Siegle, Jenna
                                        8   Veldhuizen, Stephanie Wojton, Kelsey Jacobs, Eric Kuklinski, Tyler Krings,
                                        9   Elizabeth Scheckel, Carly Homan, Emily Kammerer, Dawn Anderson and Lonnie
                                       10   Lowery. The effects of a caffeine-containing beverage on neuromuscular
                                       11   performance during a multi-joint, lower body power exercise. Journal of the
Gordon Rees Scully Mansukhani, LLP




                                       12   International Society of Sports Nutrition 2012 9(Suppl 1):P22.
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13                (w)   Michael J Ormsbee, Emery G Ward, Christopher W Bach, Paul
                                       14   J Arciero, Andrew J McKune and Lynn B Panton. The impact of a pre-loaded
                                       15   multi-ingredient performance supplement on muscle soreness and performance
                                       16   following downhill running. Journal of the International Society of Sports
                                       17   Nutrition 2015 12:2.
                                       18                (x)   Stefanie Rashti, Jay Hoffman, Jie Kang, Nicholas Ratamess and
                                       19   Avery Faigenbaum. Thermogenic effect of Meltdown RTD™ energy supplement
                                       20   in young healthy college women. Journal of the International Society of Sports
                                       21   Nutrition 2009 6(Suppl 1):P5.
                                       22                (y)   Jean Jitomir, Erika Nassar, Julie Culbertson, Jen Moreillon,
                                       23   Thomas Buford, Geoffrey Hudson, Matt Cooke, Richard Kreider and Darryn S
                                       24   Willoughby. The acute effects of the thermogenic supplement Meltdown on energy
                                       25   expenditure, fat oxidation, and hemodynamic responses in young, healthy males.
                                       26   Journal of the International Society of Sports Nutrition 2008 5:23.
                                       27                (z)   Reddeman RA, Glávits R, Endres JR, Murbach TS, Hirka G,
                                       28   Vértesi A Béres E, Szakonyiné IP. A Toxicological Assessment of Creatyl-l-
                                                                              17
                                            DECLARATION OF DR. LIANGXI LI IN SUPPORT OF OPPOSITION TO MOTION
                                            FOR PRELIMINARY INJUNCTION                          Case No. 18-cv-01882
                                     Case 5:18-cv-01882-JGB-SHK Document 100 Filed 05/24/19 Page 18 of 19 Page ID
                                                                      #:2860


                                        1   Leucine. Int J Toxicol. 2018 Mar/Apr;37(2):171-187. doi:
                                        2   10.1177/1091581817751142.
                                        3                  (aa)   Neil A. Schwarz, Sarah K. McKinley-Barnard, and Zachary J
                                        4   Blahnik. A randomized, double-blind, placebo-controlled trial of four weeks of
                                        5   resistance training combined with Bang® Master BlasterTM supplementation on
                                        6   lean body mass, maximal strength, mircoRNA expression, and serum hormones. A
                                        7   randomized crossover, double-blinded, placebo-controlled study of the effects of
                                        8   acute oral ingestion of Bang® Pre-Workout Master Blaster™ on exercise
                                        9   performance and clinical safety markers. Proceedings of the Fourteenth
                                       10   International Society of Sports Nutrition (ISSN) Conference and Expo Clearwater,
                                       11   FL USA. 6-8 June 2018.
Gordon Rees Scully Mansukhani, LLP




                                       12         MONSTER ENERGY DRINK STUDIES:
    101 W Broadway, Suite 2000
       San Diego, CA 92101




                                       13         42.      I understand that most Monster Energy Drinks are high sugar energy
                                       14   drinks. Further, I understand that there are numerous studies reporting that energy
                                       15   drinks with sugar will cause a “crash,” including a recent article “Sugar rush or
                                       16   sugar crash? A meta-analysis of carbohydrate effects on mood,” Neuroscience &
                                       17   Biobehavioral Reviews, Volume 101, Pages 45-67, Konstantinos, et al. (June
                                       18   2019), https://www.sciencedirect.com/science/article/pii/S0149763418309175.
                                       19         43.      I have been informed of studies where Monster Energy drinks were
                                       20   the subject of testing, including failed performance studies and adverse effects:
                                       21               a) “Cardiovascular and ride time-to-exhaustion effects of an energy
                                       22                  drink.” Journal of the International Society of Sports Nutrition,
                                       23                  Michael T Nelson, George R Biltz and Donald R Dengel (2014),
                                       24                  https://jissn.biomedcentral.com/track/pdf/10.1186/1550-2783-11-2.
                                       25               b) “The effect of three different energy drinks on oxygen consumption
                                       26                  and perceived exertion during treadmill exercise.” Journal of the
                                       27                  International Society of Sports Nutrition. Gabriel J Sanders, Willard
                                       28                  Peveler, Brady Holmer and Corey A Peacock (September 21, 2015),
                                                                              18
                                            DECLARATION OF DR. LIANGXI LI IN SUPPORT OF OPPOSITION TO MOTION
                                            FOR PRELIMINARY INJUNCTION                          Case No. 18-cv-01882
                                       Case 5:18-cv-01882-JGB-SHK Document 100 Filed 05/24/19 Page 19 of 19 Page ID
                                                                        #:2861


                                          1                  https://jissn.biomedcentral.com/articles/10.1186/1550-2783-12-S1-P1.
                                          2               c) “Evaluation of Monster Energy® Drink Consumption on ECG and
                                          3                  Hemodynamic Parameters in Young Healthy Volunteers” U.S.
                                          4                  National Library of Medicine (December 30, 2013; Last Update
                                          5                  Posted: August 11, 2016).
                                          6                  https://clinicaltrials.gov/ct2/show/NCT02023723.
                                          7               d) “Randomized Controlled Trial of High-Volume Energy Drink Versus
                                          8                  Caffeine Consumption on ECG and Hemodynamic Parameters.” J Am
                                          9                  Heart Assoc., Fletcher E et. al. (April 26, 2017).
                                         10                  https://www.ahajournals.org/doi/pdf/10.1161/JAHA.116.004448.
                                         11               e) “Consumption of energy beverage is associated with attenuation of
  Gordon Rees Scully Mansukhani, LLP




                                         12                  arterial endothelial flow-mediated dilatation” World Journal of
      101 W Broadway, Suite 2000
         San Diego, CA 92101




                                         13                  Cardiology, World J Cardiol. 162–166, John P Higgins, Benjamin
                                         14                  Yang, Nikki E Herrin, Santi Yarlagadda, George T Le, Brandon L
                                         15                  Ortiz, Asif Ali, and Stephen C Infanger (February 26, 2017),
                                         16                  https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5329743/.
                                         17         44.      All of VPX’s BANG® energy drinks are without added sugar,
                                         18   including VPX’s coffee drinks, because VPX believes that sugar is not healthy for
                                         19   people and, thus, does not use sugar in its products.
                                         20

                                         21         I declare under penalty of perjury under the laws of the United States of
                                         22   America that the foregoing is true and correct.
                                         23         Executed this 24th day of May 2019, in Weston, Florida.
                                         24

                                         25

                                         26

                                         27                                                            Dr. Liangxi Li
                                         28
1175874/45302140v.1
                                                                                19
                                              DECLARATION OF DR. LIANGXI LI IN SUPPORT OF OPPOSITION TO MOTION
                                              FOR PRELIMINARY INJUNCTION                          Case No. 18-cv-01882
